Citation Nr: 0028131	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97 - 33 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1974 and from March 1981 to April 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied service connection 
for post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  A Board decision of April 1996 denied service connection 
for an acquired psychiatric disability on the merits and 
found the claim for service connection for PTSD to be not 
well grounded.

2.  In September 1996, the veteran undertook to reopen her 
claim for service connection for PTSD by submitting 
additional evidence.  

3.  The additional evidence submitted in support of the 
veteran's claim for service connection for PTSD includes 
medical evidence which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The veteran's claim for service connection for PTSD is 
plausible because she has submitted medical evidence of a 
current PTSD disability; lay evidence (presumed to be 
credible for these purposes) of an in-service stressor; and 
medical evidence of a nexus between service and the current 
PTSD disability. 
5.  The medical evidence of record shows that the appellant 
has a primary diagnosis of bipolar affective disorder which 
is supported by multiple private and VA psychiatric 
examinations and evaluations, including psychological 
testing, while the sole diagnosis of PTSD is a secondary 
diagnosis based upon a history and symptom report provided by 
the veteran and psychological testing, but without review of 
her service and postservice medical records.  

6.  The preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted to reopen 
a claim for service connection for PTSD, that claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. 
§ 3.156(a) (1999).

2.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991);  38 C.F.R. §§ 3.304(f) (1999);  Cohen v. Brown, 10 
Vet. App. 128 (1997).  

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 1991);  38 C.F.R. 
§§ 3.102, 3.304(f) (prior to or on and after November 7, 
1996);  Cohen v. Brown, 10 Vet. App. 128 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim for Service 
Connection for PTSD

The record shows that a Board decision of April 1996 denied 
service connection for an acquired psychiatric disability on 
the merits and found the claim for service connection for 
PTSD to be not well grounded.  In September 1996, the veteran 


undertook to reopen her claim for service connection for PTSD 
by submitting additional evidence.  New and material evidence 
means evidence which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108 (West 
1991);  38 C.F.R. § 3.156(a) (1999);  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, while the 
veteran's assertions must generally be regarded as credible 
for purposes of determining whether a well-grounded claim has 
been submitted, the Court has held that a lay person, such as 
the veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  
If such testimony is not competent, it cannot be probative.  

The additional evidence submitted in support of the veteran's 
claim for service connection for PTSD includes a February 
1995 medical diagnosis of PTSD in the veteran by a VA 
psychologist, evidence which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Although the RO did not make 
a specific finding that the veteran had submitted new and 
material evidence to reopen a claim for service connection 
for PTSD, the Board concludes that such error was harmless 
because the RO thereafter addressed the veteran's claim for 
service connection for PTSD as having been reopened, and 
considered the evidence, both old and new, on a de novo 
basis.  Further, the Board decision of April 1996 informed 
the veteran that her claim was denied because there was no 
evidence that she had been diagnosed with PTSD, and the 
veteran subsequently submitted medical evidence of such a 
diagnosis not previously of record.  As that evidence is both 
new and material to the issue of service connection for PTSD, 
the claim for service connection for PTSD is reopened.  

The Board notes that the presumption of the credibility but 
not the full weight of the new evidence is made only for the 
purpose of determining whether the claim is to be reopened.  
Once the evidence is found to be new and material and the 
claim is reopened, the presumption that the evidence is 
credible no longer applies.  In the following adjudication 
[i.e., de novo review], the RO must determine both the 
credibility and weight of the new evidence in the context of 
all the evidence, both old and new.  Justus v. Principi,  3 
Vet. App. 510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 
95 (1993).

Well-Grounded Claim for Service Connection for PTSD

The Court has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  
Further, in order to establish a well-grounded claim, there 
must be (1) competent evidence of a current disability in the 
form of a medical diagnosis; as well as (2) evidence of 
incurrence or aggravation of a disease or injury in service 
in the form of lay or medical evidence (in PTSD claims, an 
inservice stressor); together with (3) evidence of a nexus 
between the inservice injury or disease [PTSD] and the 
current disability in the form of medical evidence.  Caluza 
v. Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 
F.3d 604 (Fed. Cir. 1996).  

The Board finds that the record includes competent medical 
evidence establishing a diagnosis of PTSD, supporting 
evidence that the claimed inservice stressors 
actually occurred (presumed to be credible for these 
purposes), and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressors.  For purposes of establishing a well-grounded 
claim, evidentiary assertions on or accompanying the 
veteran's claim and the supporting evidence must be presumed 
to be true for purposes of determining a well-grounded claim.  
King v. Brown,  5 Vet. App. 19, 21 (1993);  Murphy v. 
Derwinski,  1 Vet. App. 78, 81 (1990).  Exceptions to that 
rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King, id., at  21 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492 (1992);  
Tirpak v. Derwinski,  2 Vet. App. 492 (1992).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated  
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The RO and 
the Board are required to evaluate the veteran's claim for 
service-connection for PTSD by applying the criteria 
contained in the VA Schedule for Rating Disabilities related 
to psychiatric disability as it was in effect prior to 
November 7, 1996, as well as in accordance with the revised 
criteria that became effective on that date.  Karnas, 1 Vet. 
App. at 311.  

The medical evidence submitted in support of the veteran's 
reopened claim for service connection for PTSD includes a 
diagnosis of PTSD in accordance with the third edition, 
revised, of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IIIR), in 
effect on the date of that document and on the date of its 
receipt at the RO  Accordingly, the criteria in effect prior 
to November 7, 1996, which are based upon DSM-IIIR, are more 
favorable to the veteran than those in effect on and after 
November 7, 1996, which require a diagnosis in conformity 
with the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  

Further, prior to March 7, 1997, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(f) (1996).  

For purposes of establishing a well-grounded claim, the 
February 1995 VA outpatient clinic staffing report, received 
at the RO in September 1996, citing the veteran's reports 
that while in service in 1974, she was sexually assaulted by 
her Commanding Officer; that while in service in 1982, she 
witnessed a construction worker killed by heavy machinery; 
that she recounted a full range of persisting PTSD symptoms 
secondary to the previously described stressors; and that the 
diagnostic impression included a diagnosis of PTSD is 
sufficient to establish a well-grounded claim for PTSD under 
the provisions of  38 C.F.R. § 3.304(f) in effect prior to 
March 7, 1997.  

In April 1997, the Court issued its opinion in  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  This decision substantially 
modified prior decisions dealing with service connection for 
PTSD, and relied strongly on the November 1996 amendments to 
VA regulations for evaluating psychiatric disorders.  See  38 
C.F.R. §§ 4.125-4.132 (1996) (as amended at 61 Fed. Reg. 
52695-52702 (1996)).  The revised regulations specifically 
adopt the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV) of the American 
Psychiatric Association, for the purpose of determining 
service connection for PTSD.  

The Board finds that the veteran's claim for service 
connection for PTSD is plausible because in September 1996 
she submitted medical evidence of a current PTSD disability; 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor; and medical evidence of a nexus 
between service and the current PTSD disability in accordance 
with  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991) and  
38 C.F.R. § 3.304(f) (in effect prior to March 7, 1997).  
After the Cohen decision, a well-grounded claim for service 
connection for PTSD has been submitted when there is "[1] 
medical evidence of a current [PTSD] disability; [2] lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and [3] medical 
evidence of a nexus between service and the current PTSD 
disability."  Cohen, 10 Vet. App. at 137.  After Cohen, a 
claim which contains a VA or private provider diagnosis of 
PTSD and relates the condition to the veteran's unverified 
history of a stressor during his military service will almost 
always be well-grounded.  See also Gaines v. West, 11 Vet. 
App. 353 (1998) (comparing a well-grounded PTSD claim to a 
claim for which service connection for PTSD may be awarded).  
Further, the Federal Circuit Court has held that "the burden 
of persuasion for establishing a well-grounded claim was 
unique, and uniquely low."  Hensley v. West,  212 F3d. 1255, 
1261 (Fed.Cir. 2000).  Thus, the veteran's claim for service 
connection for PTSD is well grounded under the former Rating 
Schedule criteria in effect prior to November 7, 1996, as 
well as under the provisions of  38 C.F.R. § 3.304(f), in 
effect prior to and on and after March 7, 1997.  

Service Connection for PTSD

I.  The Evidence

The veteran's DD Forms 214 show that she served honorably on 
active duty from December 1973 to December 1974, and from 
March 1981 to April 1983.  The DD Form 214 from her first 
period of active service shows that a personnel security 
investigation was completed in March 1974; that she attended 
a traffic analyst training program for 11 weeks at Fort 
Devers, Massachusetts, ending in June 1974; that her military 
occupational specialty (MOS) was traffic analyst (98C); that 
she was promoted to private first class in October 1974; and 
that she was discharged in December 1974.  The DD Form 214 
and other documentary evidence from her second period of 
active service shows that she attended an early 
warning/signals intelligence analyst training program for 15 
weeks at Goodfellow Air Force Base (AFB), San Angelo, Texas, 
graduating in May 1982; that she was subsequently stationed 
with the Army Security Agency Company, in Augsburg, Germany; 
and that the narrative reason for service separation in April 
1983 was unsatisfactory performance.  

The service medical records from the appellant's first period 
of active duty are not available despite extensive and 
protracted efforts by the RO to locate such records.  Those 
efforts included attempts to locate those records at the 
National Personnel Records Center (NPRC), at the service 
department and service reserve component agency, through 
dependent's records under the name of her former husband, 
also a serviceman, and through requests directed to the 
service hospitals and clinics where the veteran reported 
treatment.  

Additional evidence submitted by the appellant shows that her 
son, [redacted], was born on July [redacted], 1975, approximately 7 
months after separation from her initial period of active 
service.  

The appellant's service medical records show that on a 
recruitment screening physical report completed by the 
veteran in February 1981, she denied any history of a nervous 
condition.  On a report of medical history completed and 
certified by the veteran at the time of her reentry into 
active service in February 1981, she indicated that she was 
seen at the Mental Health Clinic at Fort Devens, 
Massachusetts, in late 1975 for post partum depression.  On 
service entrance examination in February 1981, her 
psychiatric evaluation was normal.  Service medical records 
from the veteran's second period of active service show that 
she was seen briefly, without admission, at a civilian 
hospital near Goodfellow AFB, San Angelo, Texas, in November 
1981 for emotional stress causing psychophysiologic abdominal 
cramps.  Service medical records from Goodfellow AFB show 
that she was seen on several occasions between January1982 
and May 1982 for stress related to school, personal and 
marital problems, not affecting her security clearance, and a 
stress management class was recommended.  Those records 
contained no reference to any stressor related to an 
accidental death.  

Service medical records from Augsburg Army Hospital, Germany, 
show that the veteran was seen in the Mental Health Clinic on 
one occasion in August 1982, and several times in October and 
November 1982, for stress related to marital difficulties, to 
her husband and her children being in the United States, and 
to a "male friend" stationed in Germany.  No psychiatric 
diagnosis was reported.  She indicated that she would seek a 
compassionate reassignment, and was referred for that 
purpose.  At the time of service separation examination in 
March 1983, she reported that she had been separated from her 
husband and children for two years; that her husband had 
filed for separation and obtained custody of their children; 
that she had witnessed the death of a 19-year-old boy; and 
that those problems had caused her to begin drinking heavily 
and to become depressed.  A March 1983 report of mental 
status examination conducted in connection with her service 
separation examination disclosed no psychiatric 
symptomatology or diagnosis.  On service separation 
examination in March 1983, her psychiatric evaluation was 
normal.  

The veteran's initial application for VA disability 
compensation benefits (VA Form 21-525), received in December 
1983, sought service connection for an "emotional problem", 
citing inservice treatment at the Mental Health Clinic, 
Goodfellow AFB, in December 1981 and February 1982, and at 
Augsburg, Germany, in November 1982.  Her application did not 
cite any treatment for the claimed disability during her 
initial period of active service or at any time prior to 
December 1981.  

A report of VA psychiatric examination, conducted in March 
1984, noted the veteran's statement that she was in the 
military from 1973 to 1974, when she became pregnant and was 
discharged; that she was depressed after the birth of her 
first child; that she was told that she was having "baby 
blues"; and that she went into therapy 10 months after 
coming out of service for the first time.  She related 
that she reenlisted in March 1981 but had a high stress job 
and problems with herself and her children; that she filed 
for divorce and saw a guy get killed in February 1982, got 
depressed and started drinking; and that she was given a 
hardship discharge.  The VA psychiatric diagnoses were 
depressive neurosis or dysthymic disorder, characterized by 
diffuse anxiety, episodes of depression, crying spells, low 
self esteem, easy irritability, and feelings of insecurity 
and insomnia.  

By rating decision of October 1984, the RO denied the 
veteran's claim for service connection for a "nervous 
condition," noting that, although the veteran received 
counseling on several occasions during service for stress 
related to personal and marital problems, no diagnosis of a 
psychiatric or emotional disorder was ever made in service; 
that the evidence did not show the development of a psychosis 
in service or within the presumptive period after service; 
and that the symptoms described on the March 1984 VA 
examination were not present in service.  The veteran did not 
appeal the October 1984 RO decision, and it became final.

VA outpatient clinic records, dated from April 1989 to August 
1990, show that the veteran was seen on a regular basis in 
the Mental Health Clinic for bipolar disorder, and was 
maintained on Lithium Carbonate.  

A VA hospital summary, dated in August and September 1990, 
shows that the veteran was admitted with suicidal thoughts 
after her boyfriend broke up with her.  On admission, she was 
shown to be mildly euphoric, with rapid speech, concentration 
difficulties, racing thoughts, and inappropriate affect, 
including laughing and giggling.  She reported a history of 
depression beginning with post partum depression in 1975, and 
of depression and hearing voices between 1981 and 1983 after 
seeing a man killed in an accident.  During treatment, she 
alluded to an episode in which she was raped while in 
service, but did not report it, and of seeing a person killed 
in an accident while in service.  Psychological testing did 
not rule out a bipolar disorder, and revealed anti-social 
narcissistic traits.  She was found not to meet the criteria 
for PTSD.  The diagnoses at hospital discharge were bipolar 
disorder, mixed phase, without psychosis; anxiety disorder, 
not otherwise specified; and alcohol abuse, in remission.  

VA outpatient clinic records, dated from September to 
December 1990, show that the veteran continued to be seen at 
the VA Mental Health Clinic for symptoms of bipolar disorder, 
and was maintained on Lithium Carbonate.  

In October 1990, the veteran claimed service connection for a 
psychiatric disorder, including PTSD, depression, alcoholism, 
and bipolar disorder, and reported treatment at the Mental 
Health Clinic, VAMC, Wilmington, Delaware, and 
hospitalization at the VAMC, Coatesville, Pennsylvania.  

In February 1991, the veteran responded to a VA PTSD 
questionnaire by submitting a stressor statement asserting 
that she witnessed the death of an individual at Goodfellow 
AFB after "he did something stupid . . . person's arm got 
caught in a machine . . . he stuck his arm in a machine."  
She stated that she developed problems eating and started 
drinking because she felt that she was not getting the help 
she needed.  She cited inservice treatment at Goodfellow AFB 
and subsequently at Augsburg [Army Hospital], indicating that 
she could just remember bits and pieces, and noted her 
current treatment at VA medical facilities.  There was no 
mention of a rape while in service.  

By rating decision of March 1991, the RO denied the veteran's 
claim for service connection for an acquired psychiatric 
disability, including PTSD.  The PTSD claim was denied on the 
basis that such disability was not shown by the medical 
evidence.  The appellant initiated and perfected an appeal, 
arguing that she was seen in service for mental stress and 
anxiety; that in March 1984 she was diagnosed with a 
depressive neurosis or dysthymic disorder; that while in 
service she had witnessed the death of a young child; and 
that such incident had caused her to have nightmares, sleep 
problems, and anxiety, and to indulge in the use of alcohol.

The Board remanded the case to the RO in June 1992 for 
additional development of the medical evidence and for 
adjudication of additional and new and material issues.

Private treatment records from Slidell Mental Health Clinic, 
dated from January 1986 to March 1988, show that the veteran 
was seen at that facility on an emergency basis in October 
1985, returning in January 1986 with complaints of family 
problems, job difficulties, chronic depression and 
alcoholism, and of still being involved with her ex-husband.  
The impression was major depression, probably unipolar; and 
borderline personality disorder.  Entries show that she 
indicated that her children were staying with her mother, and 
that she attributed her psychiatric problems to her divorce, 
the death of a boy in 1982, ongoing difficulty in her 
relationship with her ex-husband, and unstable employment.  A 
psychiatric evaluation in September 1987 yielded diagnoses of 
atypical bipolar disorder, rule out schizophrenia; affective 
disorder, and borderline personality disorder.  She was 
started on Lithium Carbonate and Ascendin.  The final summary 
shows diagnoses of dysthymic disorder and borderline 
personality disorder.  

VA outpatient clinic records, dated from April 1988 to 
October 1992, show that in August 1988 the veteran reported 
depression after a miscarriage in June, while psychological 
testing of the veteran in October 1989 showed a valid profile 
of a depressive-psychotic affective disorder.  An October 
1989 treatment plan from the Mental Health Clinic shows that 
the veteran questioned whether she was manic depressive after 
a run-in with her landlord over her run-down apartment, leaky 
faucets, and bad dishwasher.  She offered a history of seeing 
a psychiatrist in service in 1982 because of trouble sleeping 
and heavy drinking; that she had seen a child killed while in 
service; and that she had received counseling in Slidell, 
Louisiana, in 1985-1988 for anger and stress regarding her 
divorce.  The diagnoses were rule out bipolar disorder; and 
history of alcohol dependence.  She was seen in the Mental 
Health Clinic on a regular basis for bipolar disorder, and 
was maintained on Lithium Carbonate.  Entries between March 
1990 and October 1992 show diagnoses of dysthymic disorder 
with paranoid features; bipolar disorder, manic; alcohol 
dependence; bipolar affective disorder; rule out borderline 
personality disorder.  In August and September 1991, the 
veteran talked about seeing a young man killed in service, of 
being raped before her second child was born, and of wanting 
to file a claim for PTSD related to that incident.  

VA outpatient treatment records show that psychological 
testing of the veteran in February 1992 revealed anxiety, 
depression, and somatization of her conflicts, and the 
clinical impression was histrionic personality disorder with 
antisocial and narcissistic traits.  In June 1992, she again 
referred to being raped in service in 1974, followed by manic 
behavior; of severe depression in 1975 such that she could 
not get out of bed to care for her child; and of receiving 
counseling.  An entry in August 1982 disclosed that she had 
stopped going to AA and Al Anon meetings, and in September 
1992, she was diagnosed with bipolar disorder and a 
hysterical personality disorder.  

A report from the National Personnel Records Center (NPRC), 
dated in August 1992, stated that the veteran's service 
medical records had been sent to the VARO, New Orleans, 
Louisiana, in August 1984; that there was no mental health 
listing for Augsburg for the years 1981 and 1982; and that 
the RO should write directly to the Mental Health Center, U. 
S. Army Hospital, Augsburg.  That report included copies of 
the veteran's service entrance examinations in December 1973 
and in February 1981, each showing no abnormalities.  

A report of VA psychiatric examination, conducted in August 
1992, cited the veteran's complaints of mania and depression, 
as well as her statement that she was in the military from 
December 1973 to December 1974, when she became pregnant and 
was discharged; that she reenlisted in March 1981 but was 
stressed and was given a discharge; that she developed a 
drinking problem after seeing a child killed in a drilling 
accident; and that her first psychiatric admission was to 
Delaware State Hospital.  The diagnosis was major depression, 
recurrent; and bipolar disorder, severe, in control.  
However, in December 1992, the VA psychiatric examiner added 
a handwritten note changing the diagnosis to read:  Recurrent 
depression, interspersed with recurrent mania, first 
precipitated post partum; bipolar disorder, severe, in 
control; and alcohol abuse.  The examiner indicated that the 
veteran's alcoholism was related to the bipolar disorder in 
the sense that she had a tendency to drink excessively when 
she is in a manic state so that her drinking took the form of 
bingeing.  

A report of VA examination for PTSD, conducted in August 
1992, cited the veteran's social, occupational, marital, 
legal, medical and military history, her prior 
hospitalizations, and noted her statement that she had 
problems while in service because of drinking on the job, but 
was unsure as to whether any disciplinary action had been 
brought against her.  She related that in 1974, during her 
first period of service, she was raped by another serviceman 
with whom she was having an affair; that this occurred during 
a period in their relationship when they were attempting to 
reconcile following an earlier estrangement; and that she did 
not report the incident because she was afraid that she would 
be put on trial for her behavior.  She further related that 
during her second period of service, she witnessed an 
accident in which a civilian died after being hit by a piece 
of machinery.  She complained of nightmares, which she 
declined to talk about, later identifying the subject matter 
as the accident witnessed in service.  The examiner stated 
that the veteran did not meet the criteria for a diagnosis of 
PTSD, and that her inability to hold a job resulted from a 
long history of problematic interpersonal relationships that 
predated the incident in which the civilian was killed or the 
rape.  Further, the examiner found that the incident most 
commonly associated with PTSD, the rape, did not produce 
flashbacks or recurrent intrusive thoughts, but received very 
little attention during the interview unless the examiner 
asked specific questions about that incident.  The examiner 
concluded that a diagnosis of PTSD was not in order.  

In a February 1993 letter to the RO, the veteran stated that 
she was unable to obtain copies of her treatment records from 
Arcadia Mental Health Clinic for the period from 1979 to 1980 
because all such records had been destroyed "after 5 or 6 
years."  

A rating decision of January 1994 continued the denial of the 
veteran's claims for service connection for an acquired 
psychiatric disability, including PTSD.  

In February 1994, the appellant submitted NA Form 13042 
showing treatment for depression from October 1975 to 
December 1976 at the Mental Health Clinic, Fort Devens; 
treatment for depression from January 1977 to July 1978 at 
the Mental Health Clinic, Fort Bliss; treatment for anxiety 
from January to May at the Mental Health Clinic, Goodfellow 
AFB; and treatment for insomnia from October 1982 to April 
1983 at Augsburg, Germany.  She reported that her last 
treatment as a dependent took place at Fort Bliss in 1978.  
Additional efforts by the RO to obtain additional service 
medical records of the veteran, or of the veteran as a 
dependent, from the Mental Health Center, U. S. Army 
Hospital, Augsburg, Germany, and from Fort Bliss, Texas, were 
unavailing.  

In a December 1994 letter, the Air Force Education and 
Training Command advised the appellant, in pertinent part, 
that no security police report of the claimed fatal accident 
at Goodfellow AFB was of record for the period from July 1, 
1981, to June 30, 1982, while noting that all such records 
were destroyed after 3 years.  It was further stated that 
none of the documented deaths of Air Force personnel that 
occurred during that period involved auger-related accidents.

In December 1994, the veteran submitted a newspaper clipping 
from the San Angelo Standard, dated February 10, 1982, 
showing that a 20-year-old man had been killed on February 9, 
1982, when he fell into a hole while a drilling rig was in 
operation at a proposed dormitory site at Goodfellow AFB. 

A rating decision of January 1995 continued the denial of 
service connection for an acquired psychiatric disability, 
including PTSD, and the case was returned to the Board.  

Having determined that the claim for service connection for a 
psychiatric disorder should be reopened, the Board, in August 
1995, assisted the veteran in developing facts pertinent to 
the claim by obtaining an IME opinion on medical issues 
presented by the claim.  The Board asked the psychiatrist 
whether, in her opinion, the post partum depression 
experienced by the veteran in 1975 was related to the 
psychiatric disorder first diagnosed as depression in March 
1984 and more recently diagnosed as recurrent major 
depression.  Specifically, the Board asked what the 
likelihood was that the post partum depression in 1975 was 
the onset of recurrent depression first diagnosed in March 
1984. 

The psychiatric specialist stated that her review of the 
records was supportive of the diagnosis of bipolar disorder 
which by definition consisted of one or more manic episodes 
usually accompanied by one or more depressive episodes over 
the course of time.  Dr. Neville explained that it is not 
unusual in the history of bipolar disorder for an initial 
episode of depression to occur post partum, and she expressed 
the opinion that in this case "the post partum depression in 
1975 may have heralded the onset of an affective disorder 
later diagnosed as bipolar." 

The psychiatrist also responded to several other specific 
questions by the Board.  She noted that the lack of 
symptomatology of bipolar disorder in the veteran's second 
period of service was not unusual because "[t]here may be 
long periods of time between affective episodes, . . . and it 
is quite possible that the veteran may have had no symptoms 
of major depression or mania during the period from 1981 to 
1983."  She also thought that the alleged "Librium" 
prescribed during service in 1982 was actually a prescription 
for "Librax" (the handwritten notation in the record was 
difficult to read), a drug which is "generally prescribed 
for gastrointestinal problems."  She expressed the opinion 
that the personal and marital stress experienced by the 
veteran during her second period of service "would not be 
unusual in the context of a personality disorder," and she 
expressed her opinion that the veteran's psychiatric 
disorder, which began prior to the second period of service, 
did not increase in severity beyond its expected normal 
course during the second period of service.  

A Board decision of April 1996 determined that new and 
material evidence had been presented to reopen a claim for a 
current psychosis, bipolar disorder, and a depression first 
manifested within a year following active duty; that 
affirmative evidence had been obtained which rebutted the 
presumption of service connection for a psychosis; and that 
the claim for service connection for PTSD was not well 
grounded because no medical evidence had been presented or 
secured showing the existence of PTSD.  

In January 1997, the veteran undertook to reopen her claim 
for service connection for PTSD by submitting a VA outpatient 
clinic staffing report, dated in February 1995, showing that 
the veteran, at her own request, had been referred by the 
Women's Health Clinic for a PTSD evaluation.  It was noted 
that the veteran's reason for contact was : "PTSD due to 
rape."  The reporting VA psychologist indicated that the 
veteran had been interviewed in January 1995, and had 
undergone a battery of psychological tests.  The veteran 
related that during childhood she had experienced verbal 
abuse by both parents, physical abuse by the father, and 
overly restrictive parents, resulting in her becoming an 
introvert without friends.  She stated that she married at 
age 18 and had her first child shortly afterward; that she 
enlisted in the Army at age 20, and was sexually assaulted by 
her Commanding Officer when she was age 21; that she became 
pregnant while in service and was discharged; that she 
experienced a major depressive episode after the birth of her 
second child and subsequently sought her first psychiatric 
contact; that in 1982 she saw a construction worker killed by 
heavy machinery; that she was divorced at age 33 and moved to 
Delaware; and that she returned to New Orleans, and is 
currently living with a boyfriend of 7 years.  

The reporting VA psychologist cited a medical history and 
psychiatric diagnoses as related by the veteran, noted that 
his assessment of the psychological testing revealed symptoms 
consistent with a current depressive episode, including 
depressed mood, anhedonia, hypersomnia, psychomotor 
agitation, fatigue, feelings of worthlessness, melancholia, 
and thoughts of death.  The veteran recounted a full range of 
persisting PTSD symptoms secondary to the previously 
described stressors, depressive symptoms indicative of 
moderate levels of depression, as well as a history of panic 
attacks leading to mild agoraphobia, and reported medication 
with Cogentin, Navane, Zorazax, and Nephedipine.  Levels of 
anger and anxiety appeared to be within normal range.  The 
diagnostic impression was bipolar disorder, most recent 
episode depressed; PTSD; and panic disorder with agoraphobia.  

In January 1997, the RO undertook further development of the 
veteran's claim for PTSD due to personal assault in 
compliance with the provisions of VA Adjudication Manual M21-
1, Part III, Sec. 5.14(c) and M21-1, Part VI, Sec. 
11.38(b)(2).

In February 1997, the appellant submitted a portion of a copy 
of an affidavit executed in July 1995 by a former service 
comrade who stated, in pertinent part, that he was stationed 
at Goodfellow AFB from September 1978 to January 1984; that 
he remembered the appellant being stationed there with the 
Army battalion; that he did not witness her seeing the 
accident [death of construction worker]; that he knows that 
she saw it because he talked to her; that he also talked to 
the base photographer who photographed the scene and the 
decedent; that he understood from the statements of those 
individuals that some type of holes were being drilled in the 
soil; that a workman who was operating the equipment was 
pulled into the rotating [auger] shaft and killed; that at 
the "very instant" that such was taking place, the veteran 
was walking on the northwest corner of the block "no more 
than 50 feet from the scene and witnessed the individual 
being killed."  The remaining portion of the affidavit was 
not submitted.  

In an accompanying statement, the appellant asserted that her 
claim was based upon a rape that occurred while she was 
stationed at Fort Devens, Massachusetts, in 1974; that she is 
unable to remember the unit to which she was assigned at the 
time of the incident; that she was treated at the Fort Devens 
Mental Health Clinic by a Captain Mohs, believed to be a 
psychiatric nurse; and that, in addition, she claims as a 
stressor her witnessing of the death of a construction worker 
in 1982.  

In February 1997, the veteran submitted a completed PTSD 
questionnaire, with attachment, stating that she served at 
Fort Devens, Massachusetts, between July 9, 1974, and 
December 23, 1974; that in September or October 1974, she was 
raped by one of her peers while serving as an instructor for 
Traffic Analysts at the U. S. Army Security Agency Command, 
at Fort Devens, Massachusetts; that at that time of the event 
she was checking to make sure classrooms were empty and 
secured; that her assailant, an NCO [non-commissioned 
officer], asked that she go into the office to discuss 
something, but locked the door and pulled the blinds; that 
she does not remember anything thereafter until he let her 
out of the room; that she did not tell her husband, her 
family or her co-workers; that her behavior changed in that 
she became pregnant in order to leave the service quickly; 
that following an uncomplicated pregnancy, she experienced 
severe depression and paranoia, and was advised to contact 
the base Mental Health Clinic; that she was in therapy with a 
Captain Mohs at that facility for one year before she told 
her about the rape; and that she never pressed charges 
against the assailant because she felt that the military 
would have court-martialed her.  

The appellant further stated that she enlisted in 1981, and 
was stationed at Goodfellow AFB for AIT [Advanced Individual 
Training]; that while delivering a package on post on 
February 9, 1982, she witnessed an individual being pulled 
into a drilling machine; that she went to the SP shack to 
make a report, and told everyone what she had seen; that she 
asked to go to the base clinic, called an ambulance, and 
broke down crying, but was not permitted to go to the clinic.  

The appellant further stated that she did not report the rape 
because in 1974, woman who were raped did not have the 
resources available today; that she did seek counseling 
because of stress and temper, as well as marriage counseling, 
at the Mental Health Clinic, Fort Devens, from November 1975 
to December 1976; at the Mental Health Clinic, Fort Bliss, 
from December 1976 to July 1978; and at the Lafayette Mental 
Health Clinic, Lafayette, Louisiana, from July 1979 to 
December 1980.  

With respect to the stressor involving the death of a 
construction worker in February 1992, the appellant reported 
treatment for complaints of stress, nightmares, temper, and 
loneliness at the Mental Health Clinic, Goodfellow AFB, from 
December 1981 to May 1982 at the Base Hospital, Augsburg, 
Germany, from June 1982 to April 1983; at Jefferson Parish 
Mental Health Clinic from 1984 to 1985; at the Slidell Mental 
Health Clinic from 1985 to 1987; at the VAMC, Elsmere, 
Delaware, from September 1987 to May 1994; at the VAMC, 
Coatesville, Delaware, from August 1990 to March 1994; at the 
VAMC, Wilmington, Delaware, from August 1990 to 1993; at the 
VAMC, New Orleans, Louisiana, from June 1994 to the present.  
She listed the names of individuals to whom she had spoken 
after the incident.  

The appellant further related that while stationed at 
Goodfellow AFB, she would take off on Friday and not return 
until late Sunday or early Monday; that while stationed in 
Germany, she had no leave accumulated, although she did go to 
the United States to get her children; that she tried her 
best to do any missed requirements [sic], that while 
stationed in Augsburg, Germany, she had frequented the [base] 
hospital; that she requested a change in her military 
occupational specialty (MOS) because she couldn't handle the 
stress created by her current MOS; that her use of alcohol 
increased and she had difficulty in losing weight after 
witnessing "the accident"; that she stored her liquor in 
her briefcase and attended parties where liquor was 
available; that once her children were with her in Augsburg, 
she experienced financial problems; and that her panic 
attacks started two years after she was discharged, while her 
depression was seasonal.  

Efforts to obtain treatment records of the veteran from 
Joseph H. Tyler Mental Health Clinic, Lafayette, Louisiana, 
for the period from June 1978 to 1980 received a response in 
May 1997 that, in accordance with state law, all such records 
had been destroyed after three years.

A report of VA examination for PTSD, conducted in June 1997, 
included a notation that the examiner had interviewed the 
veteran, and reviewed her VA outpatient records and her 
claims folders.  The examiner cited the veteran's statement 
that she was sexually assaulted by her Commanding Officer 
when she was age 21; that she has no memories of that event, 
although she had a flashback in 1994 in which she remembered 
him touching her body; that she remembers crying 
uncontrollably when she left the room where the assault 
occurred; that she shed her clothes immediately in the car 
when her husband picked her up, but told no one of the 
assault; that her Commanding Officer came to her afterward 
and apologized for the incident, thus verifying, she stated, 
that something had occurred; that she began acting peculiar 
after the incident, singing songs backwards and acting 
bizarre; that she was discharged from the Army while 
pregnant; and that she later reported a severe post partum 
depression after the baby was born, receiving treatment from 
a psychiatrist for that depression.  

The veteran further related that in 1982 she was traumatized 
when she witnessed a construction worker being pulled into a 
hole after getting his arm caught in a drilling rig; and that 
she had nightmares about demons beginning immediately after 
the man's death.  She indicated that she had a volatile 
relationship with her live-in boyfriend of 10 years; that 
they had been separated for almost a year after he 
"threatened to kill [her]"; that she was currently enrolled 
part time at a local college; that she sleeps late, watches 
television and does light housework, then attends classes; 
that she has an extensive psychiatric history, with current 
outpatient treatment at the VAMC, New Orleans, and a 1994 
hospitalization in Pennsylvania for psychotic symptoms; and 
reported that Navane is effective in controlling her bipolar 
disorder and reducing the frequency and severity of her 
"mini" manic and depressive phases, and her suicidal 
thoughts. 

The examining psychiatrist reported that, while the veteran 
stated that she still had some intrusive thoughts related to 
the death she witnessed, psychological distress at reminders 
of the event, and psychological reactivity to those 
reminders, she did not meet the criteria for persistent 
avoidance of stimuli associated with the trauma.  The veteran 
also stated that she had panic-like symptoms in the presence 
of thunder and lightning, bridges, tunnels, and sometimes 
just driving the car, as well as fear of losing control or 
going crazy, or of staying in her home to avoid being exposed 
to such situations.  She did not report any current symptoms 
of psychosis.  

Results of psychological testing did not indicate current 
depression in the veteran, and her responses supported the 
diagnosis of bipolar I disorder, most recent episode 
depressed, and agoraphobia, without a history of panic 
disorder.  The examiner stated that the veteran's primary 
problems stem from symptoms associated with her bipolar 
disorder; that her manic and depressive symptoms have been 
less frequent and severe, and less productive of impairment, 
since she had begun taking Navane in 1994; that she does not 
meet the criterion for a diagnosis of PTSD, and the symptoms 
she does have seem to affect her only in a minor way; and 
that her GAF score of 60 indicates that her bipolar disorder 
symptoms and agoraphobia symptoms sometimes interfere with 
her social functioning and, to a lesser degree, to her 
occupational functioning.  The Axis I diagnoses included 
Bipolar I disorder, most recent episode depressed, and 
Agoraphobia, without a history of panic disorder.  

A rating decision of July 1997 denied entitlement to service 
connection for PTSD.  The claimant filed a timely Notice of 
Disagreement, and requested a personal hearing.  Her 
Substantive Appeal (VA Form 9) identified the issue as 
service connection for PTSD.

A personal hearing was held in December 1997 before an RO 
Hearing Officer.  Argument was advanced that the February 
1995 diagnosis of PTSD was based upon patient interview and 
extensive psychological testing; that the report of VA 
examination for PTSD conducted in June 1997 did not include 
such extensive psychological testing; and that the appellant 
disagrees with the finding that she does not meet the 
criteria for PTSD, noting that her frequently "staying home 
to avoid those situations" (i.e., thunder and lightning, 
bridges, tunnels, driving the car, fear of losing control or 
going crazy) represents persistent avoidance of stimuli 
associated with the trauma.  The appellant testified that on 
a Friday in the fall of 1974, she was raped by one of the men 
who worked in the same department in which she worked, but in 
another section; that she had to pass from her section 
through his section in order to leave the building; that she 
was the only one there because it was a holiday weekend; that 
she had to sign off on some paperwork, answer the phones, and 
secure the rooms; that her assailant asked her to go into an 
office with him to discuss something in a private area where 
they could not be overheard; that upon entering the room, he 
locked the door and pulled the blinds; that she has no memory 
of what occurred before she left the room to get away from 
him; that she believes that some sort of sexual event 
occurred because two days later she came down with a very bad 
infection, for which she was treated at a Navy base in 
Virginia which she cannot now identify.  

In response to questioning by her representative, the 
appellant identified her assailant by name, and stated that 
he was a sergeant first class, E-7; that a couple of days 
after the event, her assailant came to her apartment and 
apologized to her for what had happened.  She testified that 
her behavior changed after the event; that she used to skip 
down the halls and sing songs backwards, which annoyed one of 
the unit NCO's; that she did not tell anyone about the rape, 
but stayed at the school, underwent instructor training, and 
served as an E-6 instructor while remaining an E-3; that she 
subsequently became pregnant and was separated from the 
service, remaining in Fort Devers housing; that she began 
counseling in November or December 1975 with Captain Mohs at 
Fort Devers, who diagnosed her with post partum depression; 
that she did not tell Captain Mohs about the assault until a 
year had passed; that she and her husband moved to El Paso, 
Texas, but she did not receive any counseling there; that in 
1979 she spoke to a counselor in Lafayette, Louisiana, about 
marital problems; and that she reentered service in 1981. 

The appellant related that she witnessed an incident at 
Goodfellow AFB in February 1982 in which a civilian 
construction worker was killed; that she was not permitted to 
go to the base hospital, but subsequently talked to the 
chaplain on base; that she began having nightmares about 
demons; that she told a counselor about it, but he took 
advantage of her in a manner which she described as 
"somewhat consensual"; that a co-worker took her down to 
the NCO Club, where she started drinking; that she got 
transferred in May 1981 to Fort Devers, where she stayed 
drunk, then was transferred to Augsburg, where she still had 
marital problems; and that she was given sleeping pills, with 
which she drank alcohol.  The appellant identified her PTSD 
symptoms as fear of being in closed, small rooms, not 
trusting people, fear of being out in the open, fear of 
bridges, and leaving the house only about 3 times a week.  
She expressed the opinion that her depression was caused by 
the rape rather than the postpartum depression diagnosed by 
Captain Mohs, and indicated that she discontinued drinking in 
1987.  A transcript of the testimony is of record.  

In a Statement in Support of Claim (VA Form 21-4138), 
submitted by the veteran's accredited representative in 
January 1998, it was indicated that the appellant had 
misidentified the name of her assailant at her December 1997 
personal hearing, and another name was provided.  

As noted, the service medical records from the appellant's 
first period of active duty are not available despite 
numerous and protracted efforts by the RO to locate such 
records.  Those efforts included attempts to locate those 
records at the National Personnel Records Center (NPRC), at 
the service department and service reserve component agency, 
and through dependent's records under the name of her former 
husband, also a serviceman.  

A report of VA psychiatric examination, conducted in June 
1998, cited the veteran's complaints of stress, nightmares of 
things chasing her, sleeping a lot, feeling insecure in her 
personal relationship, lessened depression, and increased 
anxiety; periods of racing thoughts, rapid speech, and 
spending money lasting two or three months, followed by 
periods of depression, withdrawal hypersomnia, lethargy and 
lack of interest lasting for about one month.  She reported a 
first diagnosis of manic depression in 1990, and first 
received counseling for withdrawal and tearfulness in 1975, 
about one year after she was raped.  She indicated that she 
first remembered that she was raped about one year after the 
event.  She recounted witnessing the death of an individual 
while in service.  Her description of nightmares was vague, 
and centered around someone chasing her.  She reported being 
raped in 1974, during her initial period of service, and 
obtained counseling in 1982, during her second period of 
service, because "she was having trouble living alone."  
She related that she discontinued counseling after three or 
four sessions, and began drinking, consuming a fifth of 
whiskey daily for one and one half years.  Following mental 
status examination, the examining psychiatrist offered 
diagnoses of bipolar I disorder, most recent episode manic; 
anxiety disorder, not otherwise specified; and alcohol 
dependence, in remission since 1987.  The VA examiner cited 
the two stressors claimed by the veteran and indicated that, 
while the veteran had some symptoms of PTSD, he did not feel 
that she met the DSM-IV criteria for PTSD and that he did not 
feel that he could make that diagnosis at the time of his 
examination.  

In a Statement in Support of Claim (VA Form 21-4138), 
submitted by the veteran in September 1998, she indicated 
that she wanted to reopen her claim for service connection 
for a psychiatric disability, noting that she had no 
psychiatric problems at service entry, but was sexually 
abused and witnessed a traumatic event in service.  She 
further stated that she sought psychiatric counseling in 
service; that she suffered from depression, mood swings and 
acting out behavior while in service; that such behaviors 
were brought on and aggravated by her military service; that 
she has had ongoing psychiatric treatment since her discharge 
from service; that her psychiatric and social functioning has 
deteriorated over the years, requiring psychotropic 
medications; and that she has been granted Social Security 
Administration (SSA) benefits because of a psychiatric 
disability which originated in service.  She requested 
another VA psychiatric examination.  

By RO letter, the veteran's medical records were requested 
from the SSA, and she was asked to identify the location of 
any current psychiatric treatment.  In addition, she was 
informed that her reopened claim for service connection for 
PTSD was still open and in an appeal status.  

Records obtained from the SSA include an application for SSA 
disability benefits, completed by the veteran in December 
1992, in which she claimed to be disabled due to manic 
depression, originating in August 1990.  She further 
indicated that she experienced depression, mood swings, 
erratic behavior, loss of memory, blurred vision, migraine, 
and panic attacks in small rooms.  She stated that she was 
raped in 1974 and thought her problems began at that time, 
and that she witnessed the murder of a civil servant [sic] in 
San Angelo, Texas, in February 1982, and started drinking a 
lot at that time.  

Other medical records obtained from the SSA show that in 
August 1990, the veteran was admitted to Delaware State 
Hospital with complaints of depression and feeling suicidal 
after her boyfriend threatened to leave.  She stated that her 
illness began after she was raped at the age of 21 years.  
She was transferred to the VAMC, Coatesville, with diagnoses 
of bipolar affective disorder with depression, moderate; rule 
out major depression, organic pathology; and dependent 
personality disorder.  

As previously noted, a VA hospital summary, dated in August 
and September 1990, shows that the veteran was admitted with 
suicidal thoughts after her boyfriend broke up with her.  On 
admission, she was shown to be mildly euphoric, with rapid 
speech, concentration difficulties, racing thoughts, and 
inappropriate affect, including laughing and giggling.  She 
reported a history of depression beginning with post partum 
depression in 1975, and of depression and hearing voices 
between 1981 and 1983 after seeing a man killed in an 
accident.  During treatment, she alluded to an episode in 
which she was raped while in service, but did not report it, 
and of seeing a person killed in an accident while in 
service.  Psychological testing did not rule out a bipolar 
disorder, and revealed anti-social narcissistic traits.  She 
was found not to meet the criteria for PTSD.  The diagnoses 
at hospital discharge were bipolar disorder, mixed phase, 
without psychosis; anxiety disorder, not otherwise specified; 
and alcohol abuse, in remission.  

In December 1991, the veteran was briefly admitted to 
Delaware State Hospital with threats of suicide after a 
domestic argument with her boyfriend.  She was transferred to 
the VAMC, Coatesville, with a diagnosis of bipolar disorder, 
depressed; and hysterical personality.

Private treatment records from Rehabilitation Associates, 
P.C., dated from June 1991 to July 1992, show that the 
veteran was seen for evaluation and therapy for orthopedic 
and neurologic disabilities following an automobile accident.  
She was shown to be receiving psychiatric outpatient 
treatment at VA.  The psychiatric diagnosis was history of 
manic depression.  

In February 1993, the veteran requested reconsideration of 
her claim for SSA disability benefits.  VA outpatient 
records, dated from January 1993 to March 1994, show that the 
veteran continued to be seen in the Mental Health Clinic and 
receive treatment for a bipolar disorder schizoaffective 
disorder.  She was shown to continue to live in an abusive 
relationship.

A February 1993 private psychiatric evaluation report 
obtained by the Delaware State Disability Service shows that 
the veteran described hallucinations including spots, insects 
crawling around, and individuals standing in the street while 
she is driving, thought to be brought about by her Lithium 
dosage.  She was unable to describe the onset of her 
psychiatric illness, and made no mention of witnessing 
traumatic events or of personal assault.  The diagnosis was 
bipolar disorder, and the examiner indicated that the current 
examination did not disclose a hysterical personality 
disorder.  

A VA hospital summary, dated in March and April 1994, shows 
that the veteran was admitted with suicidal ideation after 
her boy friend moved out and her son planned to depart for 
college.  Admission examination disclosed the veteran to be 
rather volatile and histrionic, and to have unstable 
relationships.  During hospitalization, the veteran referred 
to having been raped during service, and that men made her 
feel "claustrophobic."  She asked to participate in the 
Women's Crisis Group, and to be evaluated for PTSD.  The 
diagnoses at discharge were bipolar disorder, mixed; and 
adjustment disorder with depressed mood.  A report of Mental 
Health Clinic intake summary, dated in July 1994, shows that 
the veteran was diagnosed with a bipolar disorder 
schizoaffective disorder. 

An October 1994 decision by an Administrative Law Judge, SSA, 
found that the veteran was disabled under the Social Security 
Act, effective September 30, 1991, due to a severe bipolar 
disorder.  

VA Forms 21-4142, submitted by the veteran in November 1998, 
cited treatment at Fort Devens Mental Health Clinic from 
October 1975 to December 1976; at Fort Bliss Mental Health 
Clinic from January 1977 to July 1978; at the VAMC, New 
Orleans, from 1994 to the present; at Goodfellow AFB Mental 
Health Clinic from January 1982 to May 1982; at Augsburg, 
Germany, from October 1982 to April 1983; and at the VAMC, 
Wilmington, from 1987 to 1994. 

In April 1999, RO development letters were sent to the East 
Jefferson Mental Health Clinic, Metarie, Louisiana; to the 
Lafayette Substance Abuse Clinic, Lafayette, Louisiana; to 
the Slidell Mental Health Center, Slidell, Louisiana; and to 
the VAMC, New Orleans, seeking medical treatment records of 
the appellant.  The veteran was informed of that action, and 
asked to assist in proving the requested evidence.  

Responses from the Lafayette Substance Abuse Clinic, from the 
East Jefferson Mental Health Clinic (currently Jefferson 
Parish Human Services Authority), and from Slidell Mental 
Health Clinic each reported no medical records of the 
appellant.  

VA outpatient treatment records from the VAMC, New Orleans 
dated from December 1995 to April 1999, show that the veteran 
continued to be seen for numerous physical problems, and for 
a bipolar disorder.  There was no diagnosis of PTSD.  

A November 1999 letter from a VA psychologist, written at the 
appellant's request, states that he conducted a psychological 
evaluation of the veteran in February 1995;  that he found 
that her primary diagnosis was a bipolar I disorder; that her 
secondary diagnoses included PTSD and panic disorder with 
agoraphobia; and that he had last seen her in April 1995 and 
could not comment on her current functioning.  

In January 2000, the veteran submitted a statement asserting 
that she was raped on active duty and that she had a 
diagnosis of PTSD; and requested a hearing before a traveling 
Member of the Board.  

A personal hearing was conducted at the RO in May 2000 before 
the undersigned traveling Member of the Board, at which time 
the issue on appeal was limited to that of service connection 
for PTSD.  The appellant testified that she was raped 
sometime in 1974, but cannot remember the date or the month; 
that she did not report the event to the command authorities, 
her husband, or a doctor who examined her for a vaginal 
infection; that the man who raped her was a good friend and 
she did not think that anyone would believe her; and that she 
went into counseling in 1975 because she was withdrawing from 
her husband and children.  She further testified that while 
running an errand at Goodfellow AFB in 1982, she witnessed a 
civilian construction worker killed when he stuck his hand 
into a machine; that there were no other witnesses to that 
accident; that she reported the event to the station police, 
but was unable to obtain a report because such records were 
destroyed after three years; that she never talked to a 
counselor in service, but first sought counseling in 1975 
after becoming nervous; that she was unable to get counseling 
after she and her family moved to El Paso (Fort Bliss); that 
she never received a psychiatric diagnosis for her problems; 
that when she reenlisted in 1981, "they" told her recruiter 
that she had suffered post partum depression; and that she 
had told her counselor that she was going through post partum 
depression, but was undergoing a personality change due to 
the rape. 

The appellant testified that every time she was hospitalized 
in 1989, 1990, 1991, and 1992, they put her in PTSD group; 
that when she relocated to New Orleans in 1994, she asked to 
see someone about PTSD; that she was diagnosed with PTSD in 
1995 by a VA psychologist based upon her symptoms of fear of 
open spaces, fear of crowds, fear of bridges, panic attacks, 
and nightmares; that her current symptoms included fear of 
making decisions, poor memory and concentration, depression, 
panic attacks, suicidal ideation, insomnia, and flashbacks; 
and that memories are triggered by a smell, crispness in the 
air, or driving down the road.  She related that she had a 
stressful relationship with her boy friend; that she had been 
fired from several jobs for losing her temper; and that she 
got along well with her children when on her medication.  

In response to questioning, the veteran stated that while she 
was in service from 1981 to 1983, she was separated from her 
husband, who was living in Louisiana while she was stationed 
in [San Angelo,] Texas; that she sought counseling because 
she was unable to handle being alone; that at the time of the 
construction worker's death, she was on security hold and 
assigned as a clerk working in an office with a major and 
first sergeant; that she reported the incident when she 
returned to the office; that she also told several people, 
but does not know how to get in touch with them; and that she 
got in contact with her first sergeant a few years ago, but 
found that he did not remember the incident.  The appellant's 
representative asked that the Board consider the provisions 
of  38 U.S.C.A. § 1154(b) and  38 C.F.R. §§ 3.102 and 3.304.  
A transcript of the testimony is of record.  

II.  Analysis

The record shows that the RO has undertaken appropriate 
development with respect to the issue on appeal.  To service 
connect PTSD based upon personal assault, there must be 
credible evidence that the stressful event occurred.  This 
does not mean that the evidence actually proves that the 
incident occurred, but rather that the preponderance of the 
evidence supports the conclusion that such occurred.  While 
the veteran's service medical records for her initial period 
of active service are not available, the record shows that 
the assault is alleged to have occurred sometime in the fall 
of 1974, prior to the veteran's separation from service in 
December 1974, and that she has stated that she did not 
report that event to the command authorities, her husband, or 
a doctor who examined her for a vaginal infection shortly 
thereafter.  Consequently, the absence of service medical 
records from her initial period of active service, or of 
administrative personnel records, reports from the station 
police , provost marshal, or other military law enforcement 
unit is of no consequence to the adjudication of her claim.  
Further, the veteran does not report treatment by civilian 
caregivers, and has not submitted evidence such as civilian 
police reports, crisis intervention center records, 
testimonials from confidants, or personal diaries or journals 
which address the claimed personal assault.

Although the veteran has asserted in February 1997 that she 
was treated at the Fort Devens Mental Health Clinic by a 
Captain Mohs, believed to be a psychiatric nurse, from 
October 1975 to December 1976, no records of such treatment 
have been obtained, despite extensive RO development.  
Further, on a report of medical history completed and 
certified by the veteran at the time of her reentry into 
active service in February 1981, she indicated that she was 
seen at the Mental Health Clinic at Fort Devens, 
Massachusetts, in late 1975 for post partum depression.  On 
service entrance examination in February 1981, her 
psychiatric evaluation was normal, and the service medical 
records from the veteran's second period of active service 
make no reference to a personal assault during any prior 
period of active service.  To the same point, the veteran's 
initial application for VA disability compensation benefits, 
received in December 1983, sought service connection for an 
"emotional problem", citing inservice treatment at the 
Mental Health Clinic, Goodfellow AFB, in December 1981 and 
February 1982, and at Augsburg, Germany, in November 1982, 
but failed to cite any treatment for the claimed disability 
during her initial period of active service or at any time 
prior to December 1981.  In addition, on VA psychiatric 
examination in March 1984, the veteran stated that she was in 
the military from 1973 to 1974, when she became pregnant and 
was discharged; that she was depressed after the birth of her 
first child; that she was told that she was having "baby 
blues"; and that she went into therapy 10 months after 
coming out of service for the first time.  

The record contains no documentary evidence of visits to a 
medical or counseling clinic without complaint of a specific 
ailment; or of sudden requests for a change of assignment 
without other justification; or of increased use of leave or 
abuse of leave without an apparent reason subsequent to the 
alleged incident; or of changes in performance; or of lay 
statements describing episodes of depression, panic attacks 
or anxiety but no identifiable reason for the episodes; or of 
increased disregard for military or civilian authority; or of 
obsessive behaviors; or of increased interest in pregnancy, 
HIV, or sexually transmitted diseases; or of unexplained 
economic or social behavior changes; or of breakup of a 
primary relationship.  To the contrary, records of counseling 
of the veteran during her second period of active service 
show that she reported stress due to specific school, 
personal and marital problems; to her husband and her 
children being in the United States; to a "male friend" 
stationed in Germany; to being separated from her husband and 
children for two years, [i.e., since service entry]; to her 
husband filing for separation and obtaining custody of their 
children; and to witnessing the death of a 19-year-old boy, 
all of which had caused her to begin drinking heavily and to 
become depressed.  However, a March 1983 report of mental 
status examination conducted in connection with her service 
separation examination disclosed no psychiatric 
symptomatology or diagnosis, and on service separation 
examination in March 1983, her psychiatric evaluation was 
normal.  Those service medical records contain no complaint, 
history, or reference to a prior personal assault.  

The first reference to a sexual assault contained in the 
record is dated in August 1990, when the veteran was admitted 
to Delaware State Hospital with complaints of depression and 
feeling suicidal after her boyfriend threatened to leave, and 
asserted that her illness began after she was raped at the 
age of 21 years.  

With respect to the alleged personal assault, the 
chronological record shows that the veteran has offered 
certified statements, medical histories, and sworn testimony 
that she was raped while on active duty in 1974 by (1) 
another serviceman with whom she was having an affair; (2) by 
her Commanding Officer; (3) by one of her peers, an NCO [non-
commissioned officer]; (4) by her Commanding Officer; (5) by 
one of the men who worked in the same department in which she 
worked, a sergeant first class, E-7, whose name she provided; 
(6) by another individual whose name she provided; and (7) by 
a good friend.  The Board concludes that the greatest 
consistency is found in the veteran's original statement 
during ongoing medical examination and evaluation in February 
1982 that she was raped while on active duty in 1974 by 
another serviceman with whom she was having an affair; and 
that this occurred during a period in their relationship when 
they were attempting to reconcile following an earlier 
estrangement.  This statement is the first detailed 
description offered by the veteran with respect to the 
alleged rape, and is consistent with her sworn testimony at 
her personal hearing in May 2000, when she stated that the 
man who raped her was "a good friend."

To the same point, the record shows that on the cited VA 
examination for PTSD in August 1992, the veteran stated that 
she did not report the incident because she was afraid that 
she would be put on trial for her behavior.  In a PTSD 
questionnaire, submitted in February 1997, the vet stated 
that she never pressed charges against the assailant because 
she felt that the military would have court-martialed her.  
The Board is of the opinion that the apprehension of Court-
martial charges expressed by the veteran with respect to 
reporting the alleged personal assault is consistent with her 
certified statements, medical histories, and sworn testimony 
that she was married during her first period of active 
service; that she was sexually assaulted while on active duty 
in 1974 by another serviceman with whom she was having an 


affair; that this occurred during a period in their 
relationship when they were attempting to reconcile following 
an earlier estrangement; and that the man who raped her was 
"a good friend."

The record further reflects that on VA examination for PTSD 
in June 1997, the veteran's stated that she was sexually 
assaulted by her Commanding Officer when she was age 21; that 
she has no memories of that event; that she remembers crying 
uncontrollably when she left the room where the assault 
occurred; and that her Commanding Officer came to her 
afterward and apologized for the incident, thus verifying, 
she stated, that something had occurred.  At a personal 
hearing in December 1997, the appellant testified that in the 
fall of 1974, she was raped by one of the men who worked in 
the same department in which she worked; that she has no 
memory of what occurred before she left the room to get away 
from him; that she believes that some sort of sexual event 
occurred because two days later she came down with a very bad 
infection, for which she was treated at a Navy base in 
Virginia which she cannot now identify.  In a Statement in 
Support of Claim (VA Form 21-4138), submitted by the 
veteran's accredited representative in January 1998, it was 
indicated that the appellant had misidentified the name of 
her assailant at her December 1997 personal hearing, and 
another name was provided.  On VA psychiatric examination in 
June 1998, the veteran indicated that she first remembered 
that she was raped about one year after the event.  At her 
personnel hearing in May 2000, the appellant offered sworn 
testimony that she was raped sometime in 1974, but cannot 
remember the date or the month.  

The above-cited evidence brings into question whether the 
claimed rape actually took place, as the claimant has stated 
that she did not remember the alleged assault until one year 
after the event, and has subsequently provided certified 
statements, medical histories, and sworn testimony that she 
has no memories of the actual event, but concludes that she 
was raped based on such circumstantial evidence as her 
Commanding Officer or, alternatively, a sergeant first class, 
E-7, coming to her apartment to apologize for unstated 
actions, or that she was seen for a vaginal infection several 
days later at an unidentified naval base.  The Board 
concludes, based upon the evidentiary record, that the 
appellant herself cannot say with any degree of certainty 
that she was raped while in service in 1974. 

As to the appellant's claim that she has PTSD as a result of 
witnessing the accidental death of a civilian construction 
worker at Goodfellow AFB in February 1982, the requirement of 
3.304(f) for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a noncombat stressor."  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, 
"credible supporting evidence" need not be service 
department evidence (See Doran v. Brown, 6 Vet. App. 283, 
288-291 (1994);  Moreau, 9 Vet. App. at 395, citing to Doran, 
supra, and post-Doran changes in Manual M21-1, Part VI,  
7.46c (Oct. 11, 1995)).  

The Board finds that the evidence of record includes a 
newspaper clipping that establishes that such an event 
occurred during the period that the veteran was stationed at 
Goodfellow AFB.  However, apart from her own assertions, the 
record does not establish that the appellant actually 
witnessed that accident.  The Board notes that the supporting 
lay statement from a former service comrade, dated in July 
1995, more than 13 years after the event, shows that he did 
not see the veteran witness that event, and does not know 
where the veteran was situated at the time of that event, 
except as related to him by the veteran after the event.  
Nevertheless, his statement purports to state what the 
veteran was doing and where she was located at the time of 
the event, as well as her distance from the accident site, 
and states that he "knows" that she witnessed the accident 
because she told him so.  This third party evidence long 
after the event, based upon the relation of the interested 
party, is of limited probative value.  More persuasive is the 
veteran's assertion at the time of service separation in 1983 
that the witnessing of the death of an individual, together 
with being separated from her husband and children for two 
years and her husband's filing for separation and obtaining 
custody of their children, had caused her to begin drinking 
heavily and to become depressed.   

The Board further notes that the medical record shows that 
the veteran was seen at Slidell Mental Health Clinic from 
January 1986 to March 1988 with complaints of family 
problems, job difficulties, chronic depression and 
alcoholism, and of still being involved with her ex-husband.  
A psychiatric evaluation in September 1987 yielded diagnoses 
of atypical bipolar disorder, rule out schizophrenia; 
affective disorder, and borderline personality disorder.  She 
was started on Lithium Carbonate and Ascendin.  The veteran 
was first hospitalized, diagnosed with a bipolar disorder, 
and maintained on Lithium Carbonate in August 1990, and she 
has consistently carried that diagnosis on multiple private 
and VA psychiatric examinations and evaluations until the 
most recent VA psychiatric examination, conducted in June 
1998.  Although the veteran's medications were changed to 
include Navane and other psychotropic drugs in approximately 
1994, her psychiatric symptomatology and diagnoses have 
remained essentially unchanged.  

The record in this case includes a single diagnosis of PTSD 
on a VA outpatient clinic staffing report, dated in February 
1995, showing that the veteran, at her own request, had been 
referred for a PTSD evaluation based on a claim of "PTSD due 
to rape."  The reporting VA psychologist indicated that the 
veteran had been interviewed in January 1995, and had 
undergone a battery of psychological tests; that she reported 
having been sexually assaulted by her Commanding Officer 
while on active duty; that she experienced a major depressive 
episode after the birth of her second child and subsequently 
sought her first psychiatric contact; and that in 1982 she 
saw a construction worker killed by heavy machinery.  The 
reporting VA psychologist indicated that the veteran had been 
interviewed in January 1995, and had undergone a battery of 
psychological tests.  He cited a medical history and 
psychiatric diagnoses as related by the veteran, noted that 
his assessment of the psychological testing revealed symptoms 
consistent with a current depressive episode, including 
depressed mood, anhedonia, hypersomnia, psychomotor 
agitation, fatigue, feelings of worthlessness, melancholia, 
and thoughts of death.  The veteran recounted a full range of 
persisting PTSD symptoms secondary to the previously 
described stressors, depressive symptoms indicative of 
moderate levels of depression, as well as a history of panic 
attacks leading to mild agoraphobia, and reported medication 
with Cogentin, Navane, Zorazax, and Nephedipine.  Levels of 
anger and anxiety appeared to be within normal range.  The 
diagnostic impression was bipolar disorder, most recent 
episode depressed; PTSD; and panic disorder with agoraphobia.  

The Board notes that the February 1995 diagnosis of PTSD was 
based upon a medical history and psychiatric diagnoses as 
related by the veteran; that the examining psychologist 
failed to review the veteran's service medical records or 
postservice medical records or claims folders; that he failed 
to undertake any verification of the veteran's stressor 
stories; and that his diagnostic impressions are based upon a 
self-report of symptoms and unverified stressors related by 
the veteran.  While the February 1995 VA outpatient clinic 
staffing report is sufficient to render the veteran's claim 
well grounded in that it provides a diagnosis of PTSD which 
must be presumed credible for purposes of establishing a 
well-grounded claim for that disability, that report is 
inadequate to support the appellant's case in chief in that 
it relied exclusively upon a purported history provided by 
the veteran, and the examiner clearly did not review the 
medical history and clinical evidence contained in the claims 
folders.  

The Court has held that the Board correctly rejected a 
medical opinion where "the conclusion reached by the 
physician [was] clearly based on the history provided by the 
veteran."  Reonal v. Brown,  5 Vet. App. 458, 460 (1993).  
"[The] Board [is] not bound to accept opinions of two 
physicians who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history as related by appellant."  Reonal, 5 Vet. 
App. at 460;  Swann v. Brown,  5 Vet. App. 229, 233 (1993).  
The presumption of credibility of the evidence does not arise 
where the examining physician relied upon the appellant's 
account of his medical history and service background . . . 
.[and] "An opinion based upon an inaccurate factual premise 
has no probative value."  Reonal, 5 Vet. App. at 460.

The Board further finds that the evidentiary record in this 
case includes a large body of informed and persuasive medical 
evidence, competent opinion, and psychiatric diagnoses which 
provide no support for a diagnosis of PTSD in the veteran, 
including a VA hospital summary, dated in August and 
September 1990, which shows that during treatment, the 
veteran alluded to an episode in which she was raped while in 
service, and of seeing a person killed in an accident while 
in service.  However, psychological testing did not rule out 
a bipolar disorder, but disclosed anti-social narcissistic 
traits, and she was found not to meet the criteria for PTSD.  
VA outpatient treatment records show that psychological 
testing of the veteran in February 1992 revealed anxiety, 
depression, and somatization of her conflicts, and the 
clinical impression was histrionic personality disorder with 
antisocial and narcissistic traits, while an entry in August 
1992 disclosed that she had stopped going to AA and Al Anon 
meetings and, in September 1992, she was diagnosed with 
bipolar disorder and a hysterical personality disorder.  

Further, a report of VA psychiatric examination, conducted in 
August 1992, cited the veteran's statement that she developed 
a drinking problem after seeing a child killed in a drilling 
accident; and that her first psychiatric admission was to 
Delaware State Hospital.  The diagnosis was major depression, 
recurrent; and bipolar disorder, severe, in control, with a 
December 1992 notation changing the diagnosis to read:  
Recurrent depression, interspersed with recurrent mania, 
first precipitated postpartum; bipolar disorder, severe, in 
control; and alcohol abuse.  An August 1992 report of VA 
examination for PTSD cited the veteran's social, 
occupational, marital, legal, medical and military history, 
her prior hospitalizations, and noted her statements 
regarding two inservice stressors during her periods of 
service.  The VA examiner determined that the veteran did not 
meet the criteria for a diagnosis of PTSD, and that her 
inability to hold a job resulted from a long history of 
problematic interpersonal relationships that predated the 
incident in which the civilian was killed or the rape.  
Further, the examiner stated that the incident most commonly 
associated with PTSD, the rape, did not produce flashbacks or 
recurrent intrusive thoughts, but received very little 
attention during the interview unless the examiner asked 
specific questions about that incident.  The examiner 
concluded that a diagnosis of PTSD was not in order.  

To the same point, an independent medical expert (IME) report 
from a private psychiatrist, dated in August 1995, stated, in 
pertinent part, that her review of the records was supportive 
of the diagnosis of bipolar disorder which by definition 
consisted of one or more manic episodes usually accompanied 
by one or more depressive episodes over the course of time.  
A June 1997 report of VA examination for PTSD included a 
notation that the examiner had interviewed the veteran, and 
reviewed her VA outpatient records and her claims folders; 
that the veteran stated that she was traumatized in service 
by sexual assault and by witnessing the death of a 
construction worker; that, while the veteran stated that she 
still had some intrusive thoughts related to the death she 
witnessed, psychological distress at reminders of the event, 
and psychological reactivity to those reminders, she did not 
meet the criteria for persistent avoidance of stimuli 
associated with the trauma; that the results of psychological 
testing did not indicate current depression in the veteran; 
that her responses supported the diagnosis of bipolar I 
disorder, most recent episode depressed, and agoraphobia, 
without a history of panic disorder; and that she does not 
meet the criterion for a diagnosis of PTSD.  

Most recently, a June 1998 report of VA psychiatric 
examination cited the veteran's statements regarding 
inservice stressors, and noted that her description of 
nightmares was vague, and centered around someone chasing 
her.  Following mental status examination, the examining 
psychiatrist offered diagnoses of bipolar I disorder, most 
recent episode manic; anxiety disorder, not otherwise 
specified; and alcohol dependence, in remission since 1987.  
The VA examiner cited the two stressors claimed by the 
veteran and indicated that, while the veteran had some 
symptoms of PTSD, he did not feel that she met the DSM-IV 
criteria for PTSD and that he did not feel that he could make 
that diagnosis at the time of his examination.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
In this particular case, the preponderance of the evidence is 
to the effect that the appellant does not meet the criteria 
for PTSD, and that the correct diagnosis for her current 
psychiatric disability is a bipolar disorder with depression.  
As previously noted, the secondary diagnosis of PTSD shown on 
the February 1995 VA staffing report was based upon an 
unverified history provided by the veteran, without review of 
the medical records, while the extensive, competent, and 
credible evidence discounting a PTSD diagnosis is based upon 
complete reviews of the medical record, psychological 
testing, and extensive interviews with the appellant by 
board-certified psychiatrists.  

The veteran's representative has asked that the provisions of  
38 U.S.C.A. § 1154(b) be applied in this case.  38 U.S.C.A. 
§ 1154(b) provides reduced evidentiary adjudicative 
requirements for showing service incurrence and not service 
connection for veterans who have engaged in combat, and thus 
medical evidence of nexus is required under § 1154(b) to make 
a claim well grounded.  Libertine v. Brown, 9 Vet. App. 521, 
524 (1996) (interpreting Collette v. Brown, 82 F.3d 89 
(1996).  However, the specific evidentiary standards and 
procedures in  38 U.S.C.A. § 1154(b) only apply once combat 
service has been established.  In the absence of any 
definition of the phrase or its terms in any applicable 
statute or regulation, the ordinary meaning of the phrase 
"engaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  In the instant appeal, 
there is no allegation that the appellant served in combat.  

Based upon the foregoing, the Board finds that entitlement to 
service connection for PTSD is not warranted, and the 
veteran's appeal is denied.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

